Title: To Thomas Jefferson from James Jones Wilmer, 7 November 1803
From: Wilmer, James Jones
To: Jefferson, Thomas


          
            Sir,
            Annapolis, Novr. 7th. 1803.
          
          I did myself the honor some time ago to transmit you a copy of the publication entitled “Man as he is &c.” I am about printing a second edition with the 3d part added, which will make the work compleat, and meet with, I trust, your entire approbation. Having in my time contributed to the stock of knowledge in the republic of Letters, I think I have some small claim on my Countrys protection. The Church has nothing to give. I must therefore solicit your Excellencys benevolence to procure me some appointment, immaterial where, if I can be useful and have a support. Perhaps in the arrangement of matters to the southward you can nominate me to an office. Living a life of temperance in all things, my health and intellects are sound and active. I have three Sons, the eldest in the navy of the United States. The other two are yet to be brought forward as Providence may direct. 
          I have the honor to be, with Sentiments of respectful attachment, Your most obt.
          
            
              Js. Js. Wilmer
            
          
        